      CASE 0:19-cv-01331-MJD-ECW Document 35 Filed 07/28/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA



 Shawn Clarke Spottswood,
                                                       Case No. 19-cv-1331 MJD/ECW
              Plaintiff,

 v.                                                           ORDER

 Washington County, et al.,

              Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge

Elizabeth Cowan Wright dated June 10, 2020, all the files and records, and no objections

having been filed to said Report and Recommendation,

IT IS HEREBY ORDERED that

             1.     The Court ADOPTS the Report and Recommendation by United
                    States Magistrate Judge Elizabeth Cowan Wright dated June 10,
                    2020 (Dkt.27).

             2.     The claims in Plaintiff Shawn Clarke Spottswood’s Second
                    Amended Complaint (Dkt. 26) aimed at Defendants Judge Tad Jude
                    and Judge Gary Schurrer are DISMISSED with prejudice, and
                    Judge Jude and Judge Schurrer are DISMISSED from this action.

             3.     With respect to Defendant Tom Wedes, (1) Spottswood’s § 1983
                    claim based on Wedes issuing warrants for Spottswood’s phones is
                    DISMISSED without prejudice; (2) Spottswood’s remaining claims
                    are DISMISSED with prejudice; and (3) Wedes is DISMISSED
                    from this action.

             4.     The Second Amended Complaint’s claims against unknown
                    “Washington County Jail employees” are DISMISSED without
                    prejudice, and those defendants are DISMISSED from this action.
                                           1
    CASE 0:19-cv-01331-MJD-ECW Document 35 Filed 07/28/20 Page 2 of 2

           5.   The Second Amended Complaint’s claims based on Defendant
                Washington County’s vicarious liability for the allegedly
                unconstitutional conduct of Defendant Sarah Peulen are
                DISMISSED without prejudice.




DATED: July 28, 2020                     s/ Michael J. Davis
                                         MICHAEL J. DAVIS
                                         United States District Court




                                     2
